10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:16-cr-00369-APG-GWF

Plaintiff Order Denying Motion for Sentence
Reduction

Vv.
[ECF No. 45]

CEDRIC JAMAL TAYLOR,

 

Defendant

Defendant Cedric Taylor filed a motion for reduction of his sentence based upon the First
Step Act of 2018. ECF No. 45. Mr. Taylor is not eligible for a reduced sentence under the First
Step Act. His motion seems more based on his complaint that his Case Manager at the Oakdale
Federal Correctional Institution is not timely processing his paperwork for residential reentry, or
is retaliating against him for some perceived complaint. Jd. A motion for reduced sentence is not
the proper vehicle to address those allegations. Mr. Taylor should pursue his administrative
remedies through the Bureau of Prisons.

IT IS HEREBY ORDERED that the defendant’s motion for reduction of sentence (ECF
No. 45) is DENIED.

DATED this 22nd day of May, 2019.

AZ

UNITED STATES DISTRICT JUDGE

 

 
